Citation Nr: 9921711	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-07 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO increased 
the disability rating for the veteran's service-connected 
PTSD from 0 percent to 10 percent.  The veteran is seeking a 
rating higher than 10 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The current manifestations of the veteran's PTSD include 
chronic difficulty sleeping, irritability, and variable 
degrees of depression and anxiety, which decrease his 
tolerance for work-related stress.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.132, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD is disabling to a degree 
that warrants a rating higher than 10 percent.  A person who 
submits a claim for veteran's benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran essentially 
claims that his PTSD has worsened, and the Board finds that 
his claim for an increased rating is a well grounded claim.  
When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1998).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).

The veteran's PTSD is evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 9411.  While his claim for an increased 
rating was pending, revised rating criteria for mental 
disorders, including PTSD, became effective.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. Part 4, effective 
November 7, 1996).  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the version most favorable to the 
appellant applies.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has considered both the old and the revised 
regulations.  The Board finds that in this case the revised 
regulations are more favorable to the veteran.  Therefore, 
the Board will apply the revised regulations to the veteran's 
claim for an increased rating.

Under the revised regulations, the rating criteria for PTSD 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
......................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................ 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
  .................................................... 30 percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
........................... 10 percent


	(CONTINUED ON NEXT PAGE)

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication  
.............................. 0 percent

38 C.F.R. § 4.132, Diagnostic Code 9411 (1998).

A VA psychiatrist diagnosed the veteran with PTSD in April 
1987.  On examination at that time, the veteran described 
traumatic experiences during Vietnam, particularly mortar 
attacks that killed men at his base.  He reported that he had 
problems with his nerves, and that he had not slept 
comfortably for years.  He stated that he thought about 
Vietnam a great deal, and that at times he became so 
depressed as to threaten suicide.  He reported that he worked 
as a clerk for a railroad.  He reported that he had trouble 
sleeping at night, and that he sometimes missed work as a 
result.  He indicated that the previous year he had missed 35 
days of work.  He described episodes of depression, with 
crying spells, and occasional angry outbursts, during which 
he screamed and broke things.  He stated that he was 
divorced, and that his wife had left him because of his 
behavior.  The examining psychiatrist noted that the veteran 
had a subdued mood, without signs of delusions or 
hallucinations.  The psychiatrist noted that the veteran had 
problems with depression, anger, control of his feelings, and 
relationships with others.

In August 1991, private physician Charles H. Durden, M.D., 
wrote that he had been seeing the veteran since January 1991.  
Dr. Durden reported that the veteran had physical disorders 
including knee problems with gout, and hypertensive 
cardiovascular disease.  Dr. Durden noted that the veteran 
had been diagnosed with PTSD.  Dr. Durden noted that the 
veteran reported having a lot of stress on his job.  
Medications prescribed for the veteran included a medication 
for anxiety.  Dr. Durden expressed the opinions that the 
veteran might have an anxiety disorder, that the veteran did 
not appear to be able to handle his job, and that a 
psychiatric evaluation would be useful.

On VA psychiatric examination in November 1991, the veteran 
reported that he had been on medical leave from work, for 
gouty arthritis, since August 1991.  The veteran reported 
that he had been very tense and uptight at work.  The 
examining psychiatrist indicated that the veteran was 
cooperative and coherent, and that he did not appear 
depressed.  The examiner reported that the examination had 
revealed no evidence of PTSD, psychosis, or depression.

The veteran submitted a 1993 psychiatric evaluation by 
private psychiatrist A. Vernon Dixon, Jr., M.D.  In that 
evaluation, the veteran reported having experienced 
increasing stress at work, and having overreacted to the 
stress on the job.  The veteran stated that his doctor had 
told him that he was unable to work due to hypertension, 
gout, and stress.  The veteran reported that he had been 
diagnosed with PTSD.  He stated that he had recurrent 
nightmares about Vietnam, and that he became upset, angry, 
and frustrated easily.  The veteran reported that he still 
felt a moderate amount of stress, although less than when he 
was working.  Dr. Dixon noted that the veteran was rational 
and sincere, and appeared mildly anxious.  Dr. Dixon noted 
that the veteran did not report signs of psychosis or severe 
depression.  Dr. Dixon found that the veteran's PTSD and his 
tendency to react strongly to stress had contributed to his 
stress and his difficulty coping.  Dr. Dixon stated the 
opinion that the veteran's psychiatric problems would 
contribute to difficulty working, but would not preclude him 
from working.

In December 1994, the veteran wrote that he had had to retire 
from his employment due to a great deal of stress and 
hypertension.  On VA psychiatric examination in March 1995, 
the veteran reported that he had depression, trouble 
sleeping, headaches, and increasing irritability.  He 
reported that he had Vietnam flashbacks several times per 
week.  He reported that he was remarried, and that he upset 
his wife when he kicked her in his sleep during nightmares.  
The examining psychiatrist noted that the veteran was alert, 
cooperative, and depressed, with a blunted affect.  The 
examiner's impression was mild chronic PTSD with depression.

On VA psychiatric examination in May 1997, the veteran 
reported that he had not worked since 1991.  He reported that 
he did not sleep well most nights.  He reported that he had 
occasional nightmares and flashbacks, and awoke in a cold 
sweat.  The examining psychiatrist noted that the veteran was 
mentally clear, without evidence of psychosis.  On 
examination, his mood did not show significant depression or 
anxiety.  The veteran reported that he mostly stayed in his 
house and watched television.  The examiner noted that the 
veteran seemed amotivational.  The examiner listed a 
diagnosis of PTSD, and assigned a Global Assessment of 
Functioning (GAF) score of 50.

The evidence indicates that the manifestations of the 
veteran's PTSD include chronic difficulty sleeping, 
irritability, and variable degrees of depression and anxiety.  
The veteran asserts that his PTSD symptoms were a factor in 
his retirement from work in 1991, and the opinions of Dr. 
Durden and Dr. Dixon support that assertion.  While recent 
examinations suggest that the veteran's symptoms have been 
less severe since he stopped working, VA regulations 
emphasize that a disability may impair a person in his or her 
work even though that disability is less incapacitating when 
the person's activity is more limited.  See 38 C.F.R. § 4.10 
(1998).  In this case, the evidence reasonably indicates that 
the veteran's PTSD reduces his tolerance for stress, and 
contributed to his diminishing ability to perform his job.  
The symptoms and level of impairment associated with the 
veteran's PTSD are most consistent with the criteria for a 30 
percent rating under the rating schedule.  He has not been 
shown to have the type of mental impairment described in the 
criteria for a 50 percent rating.  Therefore, an increase to 
a 30 percent rating is granted.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a 30 percent disability rating for PTSD is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

